internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-129864-02 date date legend corporation date date date date date date trust a b shareholders plr-129864-02 m n o dear this letter responds to your letter dated date and subsequent correspondence written on behalf of corporation requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts according to the information submitted corporation was organized in date and elected to be treated as an s_corporation effective date plr-129864-02 prior to date a and b owned n shares of corporation’s stock as community_property on date a died pursuant to the terms of a’s will a’s estate transferred o shares of corporation’s stock a’s community_property interest to trust on date b is the beneficiary of trust it is represented that trust is a qualified_subchapter_s_trust qsst as defined in sec_1361 due to an oversight b did not make a timely qsst election under sec_1361 thereby terminating corporation’s s_corporation_election on date days after date in date corporation discovered that a qsst election for trust was not made shortly thereafter corporation submitted this private_letter_ruling request corporation represents that the transfer of stock to trust and subsequent failure_to_file the qsst election were not motivated by tax_avoidance or retroactive tax planning it is represented that corporation and its shareholders have treated corporation as an s_corporation since date further corporation represents that since date b has been treated as the owner of the o shares of corporation’s stock that were transferred to trust corporation and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of corporation as an s_corporation law sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation for taxable years beginning on or before date sec_1361 provides that a_trust with respect to stock transferred to it pursuant to the terms of a will but only for the 60-day period beginning on the day on which such stock is transferred to it may be a shareholder of an s_corporation plr-129864-02 sec_1361 states that a qsst with respect to which a beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and for purposes of sec_678 the qsst's beneficiary will be treated as the owner of that portion of the qsst that consists of stock in an s_corporation to which the election under sec_1361 is made under sec_1361 the beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election under sec_1362 an election under sec_1362 is terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the termination such corporation is treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that corporation's s_corporation_election terminated on date under sec_1362 when b failed to make a timely qsst election for trust under sec_1361 we also conclude that the termination of corporation’s s_corporation_election was inadvertent within the meaning of sec_1362 therefore under sec_1362 corporation will be treated as an s_corporation from date and thereafter provided that b files a qsst election for trust with an effective date of date with the appropriate service_center within days of the date of this ruling and that corporation’s s_corporation_election is valid and is not otherwise terminated under sec_1362 a copy of this letter must be attached to the qsst election and is enclosed for this purpose during the period of termination trust will be treated as a_trust described in sec_1361 and b will be treated for purposes of sec_678 as the owner of that portion of trust which consists of corporation stock accordingly the shareholders of plr-129864-02 corporation in determining their respective income_tax liabilities for the period beginning date and thereafter must include their pro_rata share of the separately_stated and non-separately computed items of corporation under sec_1366 make any adjustments to basis under sec_1367 and take into account any distributions made by corporation under sec_1368 if corporation or its shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether corporation is otherwise qualified to be an s_corporation or whether trust is a valid qsst pursuant to the power_of_attorney on file with this office we are sending the original of this letter to you corporation’s authorized representative and a copy of this letter to corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours s mary beth collins senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
